UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7640



KENNETH ANTHONY SHOATS,

                                           Petitioner - Appellant,

          versus


PHOEBE JOHNSON, Warden of Perry Correctional
Institution; CHARLES MOLONY CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



                            No. 00-6060



KENNETH ANTHONY SHOATS,

                                           Petitioner - Appellant,

          versus


PHOEBE JOHNSON, Warden of Perry Correctional
Institution; CHARLES MOLONY CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-99-909-2-19AJ)
Submitted:   April 27, 2000                    Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Anthony Shoats, Appellant Pro Se.      Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kenneth Anthony Shoats seeks to appeal the district court's

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999), and denying his motion for a cer-

tificate of appealability.    We have reviewed the record, the dis-

trict court's opinion accepting the magistrate judge's recommen-

dation to deny § 2254 relief, and the court's order denying the

motion for a certificate of appealability.   Finding no reversible

error, we deny a certificate of appealability and dismiss the ap-

peals on the reasoning of the district court.   See Shoats v. John-

son, No. CA-99-909-2-19AJ (D.S.C. Aug. 25 & Dec. 15, 1999).*     We

deny Shoats' motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court's order denying the motion for
a certificate of appealability is marked as "filed" on December 13,
1999, the district court's records show that the order was entered
on the docket sheet on December 15, 1999. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider the date the order was entered as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3